                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

CURTIS MOODY,

                       Petitioner,                :   Case No. 3:18-cv-139

       - vs -                                         District Judge Walter H. Rice
                                                      Magistrate Judge Michael R. Merz

TOM SCHWEITZER, Warden,
 Lebanon Correctional Institution
                                                  :
                       Respondent.


         SUPPLEMENTAL REPORT AND RECOMMENDATIONS


       On Order of District Judge Rice (ECF No. 37), this habeas corpus case is before the

Magistrate Judge for reconsideration in light of Petitioner’s Objections (ECF No. 36) to the Report

and Recommendations (the “Report,” ECF No. 27).



Ground One: Improper Photo Identification



       In his First Ground for Relief, Moody claims he was denied due process of law and a fair

trial when the trial court failed to suppress the results of the pretrial photo identifications. This

claim was considered on the merits by the Second District Court of Appeals; its decision is quoted

in full in the Report (ECF No. 27, PageID 1624-29, quoting State v. Moody, 2nd Dist. Montgomery

No. 26926, 2016-Ohio-8366 (Dec. 23, 2016), appellate jurisdiction declined, 149 Ohio St. 3d 1421

(2017)). Because the Second District reasonably applied the correct United States Supreme Court

precedent, the Report concluded its decision was entitled to deference under 28 U.S.C. 2254(d)(1).

                                                 1
The Report specifically found Moody’s “argument rests on the claim that a person named D.W.

was identified as the shooter by witness Charles Dozier, but D.W.’s photograph was not included

in subsequent photo arrays shown to other witnesses who identified Moody. That does not make

any of the arrays unconstitutionally suggestive.” (ECF No. 27, PageID 1630).

       In his Objections, Petitioner again relies on the omission of D.W.’s photograph from all of

the photo spreads except the first one. He accuses Detective Cope of “cherry picking” the

photographs used in the subsequent photo spreads (ECF No. 36, PageID 1662), and essentially

claims that the Constitution required that the photograph of D.W. be presented to eyewitnesses

Stanley Wilson, Raymond Nicholson, Walter Jackson, and Gary Crosby. Id. at PageID 1663.

       Moody points to no facts in the record which support his allegation of “cherry picking.”

Instead, the Second District reiterated the trial court evidence that Detective Thomas Cope used a

software program called JusticeWeb to generate photographs to have the witnesses compare with

Moody’s photo and the program generated hundreds of possibilities for the five “filler” slots in the

photospreads. State v. Moody, supra, at ¶¶ 16, 19.

       Moody also points to no facts in the record which conflict with the state courts’ findings

that the photospreads were not unduly suggestive. Possible ways in which they might have been

would be if the filler photographs were of persons differing significantly from Moody in age,

height, weight, facial features, or hairstyles. The Second District found as a matter of fact that that

did not happen. State v. Moody, supra, at ¶¶ 33-34. The Second District also found the

photospreads were submitted to the witnesses by blind administrators, i.e., police officers who did

not know that Moody was the person Detective Cope suspected of the shooting. Id.

       Moody’s claim seems to be that if the photograph of D.W. had been included in the

subsequent photospreads, eyewitnesses Wilson, Nicholson, Jackson, and Crosby would have



                                                  2
identified D.W. as the shooter, thereby exonerating Moody. But this claim is purely speculative.

We can infer from the fact that JusticeWeb found D.W. to be similar in appearance to Moody that

other witnesses might have picked him, but there is no evidence of record indicating D.W. would

have been a viable suspect for this crime. That is, we have no idea whether he was ever anywhere

near the crime scene, much less at the time of the shooting. Indeed, we have no idea how large a

database JusticeWeb draws from – D.W. might be a resident of New York, for example.

        The test under the Constitution is not whether a particular photospread might have been

more favorable to a defendant than the one actually used. Rather, the test is whether the

photospread actually used was unduly suggestive. The Second District found that it was not.

Moody’s suggestion that the State was bound constitutionally to use D.W. in the subsequent

photospreads is not supported by Supreme Court precedent. When dealing with the failure of the

state to preserve evidence which could have been subjected to tests which might have exonerated

the defendant, there is no due process violation unless the defendant can show bad faith on the part

of the police. Arizona v. Youngblood, 488 U.S. 51, 57 (1988). The facts do not support a finding

of bad faith on the part of Detective Cope or even that such a claim was made to the Second

District.



Ground Two: Denial of Continuance



        In his Second Ground for Relief, Moody claims the trial court denied him a fair trial and

infringed his right to trial by jury when it denied a motion for continuance based on late disclosure

of Brady material. The Second District rejected this claim upon a showing that the evidence in

question was disclosed before trial and that there was no motion for continuance made. State v.



                                                 3
Moody, supra, at ¶ 40. The Report accepted this finding of fact and also found the material was

not Brady material at all because it was used to bolster the State’s case (ECF No. 27, PageID 1630-

31).

       In his Objections, Moody admits that the evidence in question was in fact disclosed before

trial and was used “to bolster the credibility of nearly every witness or to impeach the testimony

of their own witnesses . . .” (ECF No. 36, PageID 1666). He attempts to re-characterize this as a

claim of prosecutorial misconduct for disclosing the evidence only two days before trial. Id. That

claim was never presented to the state courts or even in the Petition here, so it is procedurally

defaulted. State v. Perry, 10 Ohio St. 2d 175, syllabus (1967).

       Concerning the claim actually made that denial of a continuance made the trial unfair

(Objections, ECF No. 36, PageID 1666), Moody again fails to point to any place in the record

where his attorney moved for a continuance, either orally or in writing.      Moody’s counsel did

complain about the late disclosure of the cruiser cam photographs, but made no request for a

continuance. Therefore, the Second District’s finding that no such motion was made is entitled to

deference.

       Moody complains about the surprise involved in the late production and claims that

demands for discovery were made. Aside from Brady material, however, there is no constitutional

right to discovery in a criminal case. Moody complains that the photographs were never properly

authenticated (Objections, ECF No. 36, PageID 1670-71). But that is a matter of Ohio evidence

law, not federal constitutional law, which is the only basis on which a habeas court can grant relief.

       The Magistrate Judge again concludes the Second Ground for Relief is without merit and

should be dismissed.




                                                  4
Ground Three: Trial Court Abuse of Discretion



        In his Third Ground for Relief, Moody claims the trial court abused its discretion in

designating Zanetta White and Rhonda Alves as court witnesses. The Second District considered

this claim as part of the Third Assignment of Error on direct appeal and found that (1) White was

never designated as a court witness and (2) Alves, Moody’s mother, was only designated a court

witness after initial evasive testimony and it was not an abuse of discretion to designate her as a

court witness. State v. Moody, supra, at ¶¶ 58, 62. The Report recommended dismissing Ground

Three because the question of whether a trial judge abused her or his discretion is not a federal

constitutional question (ECF No. 27, PageID 1632).

        Moody argues his objections on Ground Three entirely in terms of abuse of discretion by

the trial judge or trial court errors in applying the Ohio Rules of Evidence. But trial court abuse

of discretion is not a federal constitutional violation. Sinistaj v. Burt, 66 F.3d 804, 808 (6th Cir.

1995). And the Ohio Rules of Evidence are not imposed on Ohio trial courts as a matter of federal

constitutional law, so their violation does not in itself give rise to a federal constitutional claim.

        The Magistrate Judge again recommends Moody’s Third Ground for Relief should be

dismissed.



Ground Four: Hearsay



        In his Fourth Ground for Relief, Petitioner asserts that there were multiple instances of

hearsay testimony admitted, some over objection and some to which his attorney did not object.

The Report recommended dismissal of this claim because the United States Constitution does not



                                                   5
bar the admission of hearsay evidence, except when it violates the Confrontation Clause. (ECF

No. 27, PageID 1632-33). Moody argues his objections to the Report purely in terms of Ohio

evidence law (ECF No. 36, PageID 1682-84). He cites no Supreme Court precedent making any

of the evidence he objects to inadmissible by virtue of the United States Constitution. Therefore,

Ground Four should be dismissed.



Ground Five: Fraud on the Court/Prosecutorial Misconduct



       Moody does not identify in his Petition what action or actions he claims constituted a “fraud

on the court.” However, in his Reply/Traverse Brief, he argues the Fifth Ground for Relief as one

of prosecutorial misconduct (ECF No. 22, PageID 1589-1597). The Report noted that Moody had

raised seven claims of prosecutorial misconduct in the Second District and quoted verbatim that

court’s disposition of those claims (ECF No. 27, PageID 1633-39). The Magistrate Judge declined

to consider those claims because they were raised only in the Traverse, and Moody had not moved

to amend his Petition (ECF No. 27, PageID 1640).

       In his Objections, Moody repeats his seven claims of prosecutorial misconduct (ECF No.

36, PageID 1688). He then argues them at length (PageID 1688-96) without dealing with the

Report’s finding that these claims were never properly pleaded and the State therefore did not have

an opportunity to respond.

       Even if the Court were to treat the Petition was properly amended to plead these claims,

Moody has made no showing that the Second District’s disposition of these claims is an objectively

unreasonable application of Supreme Court precedent. See, e.g., State v. Moody, supra, at ¶ 108,

citing Darden v. Wainwright, 477 U.S. 168 (1986).



                                                6
         Ground Five should therefore be dismissed.



Ground Six: Cumulative Error



         The Report recommended dismissing Moody’s cumulative error ground because it had not

been pleaded in the Petition (ECF No. 27, PageID 1641-42). The Objections do not speak to this

point at all. The Report also noted that cumulative errors do not give rise to a constitutional claim.

Id. at PageID 1642. Moody also does not respond to this point, but merely cites Ohio law allowing

reversal for cumulative error (Objections, ECF No. 36, PageID 1696, citing State v. Eicholtz, 2nd

Dist. Montgomery No. 2012-CA-7, 2013-Ohio-302 (Feb. 1, 2013); State v. DeMoss, 2nd Dist.

Champaign No. 2001-CA-5, 2002 Ohio App. LEXIS 1023 (Mar. 8, 2002)).



Fraud Upon the Court



         In his Sixth Ground for Relief as pleaded in the Petition and Eighth as argued in the

Traverse Brief, Moody claims fraud on the court was committed by the introduction of a forged

“autopsy examination report of entrance & exit wounds.” (Traverse Brief, ECF No. 22, PageID

1604).

         The Report concluded this claim should be dismissed because it was procedurally defaulted

when it was not raised on direct appeal. Any claim that that default was excused by ineffective

assistance of appellate counsel was itself defaulted when Moody filed his 26(B) application too

late and the Second District held that default against him. Finally, Moody would fail on the merits

if this Court reached them because the facts on which he relies do not show any fraud on the court



                                                  7
(ECF No. 27, PageID 1642-43).

       In his Objections, Moody argues first that fraud occurred because the autopsy diagram in

question bears the purported signature of Dr. Lee Lehman, but Dr. Lehman disclaimed preparing

the diagram (Objections, ECF No. 36, PageID 1697). The Report rejected this argument, noting

              In his Traverse Brief, Moody quotes the portion of the transcript
              where the autopsy diagram, a defense exhibit, is being shown to Dr.
              Lehman by defense counsel Lachman. Lehman says he did not draw
              the diagram and repeatedly disavows its accuracy. Certainly Dr.
              Lehman committed no fraud on the court. Nor did the prosecution:
              this was a defense exhibit used in cross-examination by defense
              counsel. If defense counsel produced the diagram or had it drawn to
              use in cross-examination, he utterly failed to get Dr. Lehman to
              accept it as accurate.

(ECF No. 27, PageID 1643).

       Examining the trial transcript, the Magistrate Judge finds the first mention of the diagram

at page 317 (State Court Record, ECF No. 15-3, PageID 798). Defense counsel hands Dr. Lehman

“what I’ve marked as Defendant’s Exhibit A for identification.” Id. Lehman testifies he did not

draw the diagram and has never seen it before. Id. at PageID 799. He testifies the diagram is

“totally wrong.” Id. He admits that his name, not his signature, is at the bottom of the diagram,

and interprets that as someone else reporting he was the doctor who did the autopsy. Id. On re-

direct examination by the prosecutor, Dr. Lehman repeated that he did not create Defense Exhibit

A and had never seen it before. Id. at PageID 803. He again testified that whoever created it, it

was inaccurate. Id. at PageID 804. Although the diagram had been marked as a defense exhibit, it

was not admitted in evidence or even offered for admission. Id. at PageID 760, 798-99.

       In sum, there is no evidence that Dr. Lehman’s purported signature, as compared with his

name, appears on the diagram. The prosecutor did not use the diagram to attempt to mislead the

court or jury. On the contrary, the prosecutor was thorough in showing the diagram was not made



                                                8
by Dr. Lehman and was not accurate. Defense counsel apparently believed the diagram was

accurate, but Dr. Lehman, who performed the autopsy, strongly disagreed. Thus, on the merits the

Magistrate Judge finds there was no fraud or attempted fraud on the court.

       In his Objections, Moody makes a number of statements about ineffective assistance of

counsel, although it is not clear which of his attorneys he is claiming was ineffective (ECF No. 36,

PageID 1698-99). His trial counsel backed away for the diagram and did not attempt to introduce

it in evidence once Dr. Lehman disclaimed it. That was hardly ineffective assistance of trial

counsel. His appellate attorney did not raise any claim about the diagram. Since there was no trial

court error about the diagram, it would have been futile to raise the claim on appeal. But even if

it had been a good claim, Moody has done nothing to excuse his procedural default in presenting

a claim of ineffective assistance of appellate counsel by waiting too long to file his 26(B)

Application.

       It is therefore again respectfully recommended that Moody’s Fraud on the Court claim be

dismissed.



Ground Six/Seven: Ex Parte Communications



       In the Petition Moody claimed the trial judge permitted ex parte communications in

violation of his Fifth and Sixth Amendment rights. In his Traverse, Moody had supported this

claim with a lengthy quotation from an in-chambers conference that the trial judge conducted with

counsel about the appropriate response to a jury note (ECF No. 22, PageID 1599-1601).

       The Report concluded the conference was not ex parte because counsel for both sides were

present (ECF No. 27, PageID 1641). In addition, the claim was found procedurally defaulted by



                                                 9
failure to raise it on direct appeal. Id.

        Moody objects by quoting without citation a standard method for dealing with jury

questions (Objections, ECF No. 36, PageID 1700).            He asserts the trial court violated his

constitutional rights by not making the juror note as a court exhibit and reading it into the record.

Id. at PageID 1701, citing United States v. Bustamante, 805 F. 2d 201, 203 (6th Cir. 1986).

Bustamante did hold that a response to a jury note should be in open court with counsel for both

parties present. However, it upheld the conviction and did not even suggest that this rule had been

imposed upon the States by the Supreme Court. Bustamante, 805 F.2d at 203.

        Moody next objects that he was not personally present for the court’s response to the jury

question and claims, for the first time in this case, that this violated his right to be personally

present at all critical stages of the case (Objections, ECF No. 36, PageID 1701, citing Kentucky v.

Stincer, 482 U.S. 730, 745 (1987)). A defendant is guaranteed the right to be present at any stage

of the criminal proceeding that is critical to the outcome if his presence would contribute to the

fairness of the procedure, i.e., be useful in ensuring a more reliable determination. Buell v.

Mitchell, 274 F.3d 337, 363 (6th Cir. 2001), citing Stincer, 482 U.S. at 745. Moody has not begun

to suggest any way in which his presence at this in-chambers conference could have contributed

to the fairness of the proceedings. Moreover, any claim that it was error not to have him present

is procedurally defaulted by his failure to raise it on direct appeal.

        Moody also objects to the actual response of the trial court to the jury request by playing

certain portions of the jail calls (Objections, ECF No. 36, PageID 1701-03). That objection is

waived by the fact that his attorney agreed to the response. Id. at 1702. If the response was in

error or it was ineffective assistance of trial counsel for his attorney to agree to it, that claim is

procedurally defaulted because it was not raised on direct appeal. Finally, for the reasons given as



                                                  10
to the prosecutorial misconduct claims, a new constitutional claim cannot be introduced into a

habeas case in objections to a report and recommendations on the merits.



Conclusion



       Having reconsidered the case in light of the Objections, the Magistrate Judge again

respectfully recommends that the Petition be dismissed with prejudice. Because reasonable jurists

would not disagree with this conclusion, Petitioner should be denied a certificate of appealability

and the Court should certify to the Sixth Circuit that any appeal would be objectively frivolous

and therefore should not be permitted to proceed in forma pauperis.



February 8, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge



                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. .Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party=s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474
U.S. 140, 153-55 (1985).




                                                11
